                          IN THE UNITED STATES DISTRICT COURT

                        FOR THE SOUTHERN DISTRICT OF GEORGIA

                                       AUGUSTA DIVISION

TAMIKA MECCA SMITH EL BEY,             )
                                       )
           Plaintiff,                  )
                                       )
      v.                               )                       CV 119-055
                                       )
ERIN SCHUETZE, of Auben Realty, LLC, )
UNIDENTIFIED AGENT OF AUBEN            )
REALTY, LLC; VICKI HESTER;             )
CHARLES LYON; AMY HARKE;               )
RAMONE LAMPKIN; ROBERT SAMS;           )
EUGENE BRENTLY; STEVEN BILLMAN; )
and SCOTT REECE,                       )
                                       )
           Defendants.                 )
                                  _________

                                              ORDER
                                              _________

       Let a copy of this Report and Recommendation be served upon counsel for the

parties. Any party who objects to this Report and Recommendation or anything in it must

file, not later than August 19, 2019, written objections specifically identifying the portions of

the proposed findings and recommendation to which objection is made and the specific basis

for objection.1 The Clerk will submit this Report and Recommendation together with any

objections to Chief United States District Judge J. Randal Hall, on August 20, 2019. Failure

to file specific objections within the specified time means that this Report and

Recommendation may become the opinion and order of the Court, Devine v. Prison Health

Servs., Inc., 212 F. App’x 890, 892 (11th Cir. 2006), and may limit a party’s appellate rights.


       1
           A copy of the objections must be served upon all other parties to the action.
Dupree v. Warden, 715 F.3d 1295, 1300 (11th Cir. 2013).

       Requests for extension of time to file objections to this Report and Recommendation

shall be filed with the Clerk of Court for consideration by the undersigned.

       A party may not appeal a Magistrate Judge’s recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by the District Judge.

       SO ORDERED this 1st day of August, 2019, at Augusta, Georgia.




                                              2
